Citation Nr: 0020278	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for ulcer disease.

2.  Entitlement to service connection for thrombosed 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1985 to May 
1985, with additional service in the National Guard.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The veteran's claim for service connection for ulcer 
disease is not plausible.

2.  The veteran's claim for service connection for thrombosed 
hemorrhoids is not plausible. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for ulcer 
disease is not well-grounded.  38 U.S.C.A. § 5107(b) (West 
1991).

2.  The veteran's claim for service connection for thrombosed 
hemorrhoids is not well-grounded.  38 U.S.C.A. § 5107(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffered from ulcers before 
active service, informed his recruiter of this fact, and 
subsequently complained of ulcers during active duty.  He 
contends that his ulcer disease was aggravated by his active 
service.  The veteran also maintains that he incurred 
thrombosed hemorrhoids while in basic training, caused by 
being forced to do push-ups.  As the veteran continues to 
suffer from these disabilities, a favorable determination is 
requested.

In various pieces of correspondence, the veteran has asserted 
that the RO has failed to obtain all of his service medical 
records.  A review of the claims file indicates that the RO 
has attempted to obtain all of the veteran's service medical 
records, and has obtained service medical records from the 
National Personnel Records Center as well as the Kentucky 
Army Reserve National Guard.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 
§§ 1111, 1131, 1132, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time of 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 C.F.R. § 
3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

The threshold issue is whether the veteran has presented 
well-grounded claims for service connection for ulcer disease 
and thrombosed hemorrhoids.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994).

The veteran must satisfy three elements for the claims for 
service connection for ulcer disease and thrombosed 
hemorrhoids to be well-grounded.  Initially, there must be 
competent (i.e. medical) evidence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

Private pre-service medical records reflect that in February 
1984 the veteran was hospitalized for treatment of upper 
gastrointestinal bleeding, secondary to a gastric ulcer.  

The veteran's available service medical records are negative 
for history, complaints, findings, symptoms, or diagnoses of 
ulcer disease or thrombosed hemorrhoids.  

Private post-service medical records show that the veteran 
complained of stomach pain in November 1995 and right lower 
quadrant abdominal pain in November 1988, and was diagnosed 
with internal and external hemorrhoids in October and 
November 1995.  

The report of a March 1998 VA examination provides that the 
veteran complained of hemorrhoids since 1985.  He reported 
that during basic training a sergeant made him do pushups for 
a long period of time and that these were difficult.  He said 
that he developed hemorrhoids and could not walk the next 
day, and that doctors wanted to do surgery but he held off.  
The veteran reported that he continued to have occasional 
minor flares.  

The veteran also reported having been treated for bleeding 
ulcers in 1984.  The stated that recently he had been 
experiencing flare-ups with nausea and vomiting blood that 
occurred for a day every week or so.  The examiner noted that 
upper GI showed that the veteran still had a peptic ulcer.  
The final pertinent diagnosis was history of thrombosed 
hemorrhoids, twice, with intermittent non-thrombosed 
hemorrhoids; hemorrhagic ulcer disease in 1984 with prior 
treatment for helibacter; and recurrent peptic ulcer disease, 
per patient report.

In correspondence received in November 1997, several lay 
witnesses supported the veteran's claims by providing that 
over the years they had observed him suffer various illnesses 
and undergo treatment, including treatment for bleeding 
ulcers in 1984.  

Turning to the veteran's ulcer claim, and based on a thorough 
review of the evidence, the Board finds that the veteran's 
private 1984 medical reports reflecting treatment for gastric 
ulcer disease constitute clear and unmistakable evidence that 
gastric ulcer disease pre-existed service.  38 C.F.R. § 
3.304.

The Board also finds that the record contains no medical 
opinions or clinical findings that the veteran's active 
service permanently and chronically aggravated his pre-
existing ulcer disease, or increased the severity of the 
underlying pathology.  Hunt, 1 Vet. App. at 297; Verdon, 8 
Vet. App. at 536-537.  

The veteran's available service medical records do not 
reflect complaints or findings relative to manifestations of 
ulcer disease.  As such, they do not demonstrate that the 
symptomatology of the veteran's ulcer disease increased in 
severity during his active duty.  In addition, post-service 
private treatment records as well as the March 1998 VA 
examination are negative for any demonstration, finding or 
opinion that the symptomatology of the veteran's ulcer 
disease increased in severity during his active duty.

The Board recognizes the assertions made explicitly by the 
veteran and implicitly by his witnesses that his active 
service aggravated his pre-existing ulcer disease.  However, 
as laypersons the veteran and his witnesses are not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation or aggravation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, their 
testimony is not competent evidence that the veteran's active 
duty aggravated his pre-existing ulcer disease.  

Turning to the veteran's thrombosed hemorrhoids claim, and 
based on a thorough review of the claims file, the Board 
finds that there is no medical evidence showing a nexus or 
link between the veteran's current findings and the 
hemorrhoids he reportedly suffered while in service, such as 
a medical opinion linking them.  Ideally, such an opinion 
would be based on a review of the record.  Id.

Again, the Board recognizes the explicit and implicit 
assertions made by the veteran and his witnesses that his 
active service resulted in thrombosed hemorrhoids.  However, 
as noted above, as laypersons the veteran and his witnesses 
are not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
aggravation.  Id.  As a result, their testimony is not 
competent evidence that the veteran incurred thrombosed 
hemorrhoids while on active service.

Because of the lack of competent evidence of any relationship 
in this case between the veteran's active service and his 
current ulcer disease or thrombosed hemorrhoids, the claim is 
not well-grounded and is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim for service connection for 
ulcer disease not having been received, the appeal is denied.

Evidence of a well-grounded claim for service connection for 
thrombosed hemorrhoids not having been received, the appeal 
is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

